Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on June 8, 2021. Claims 8 and 11 have been amended. Claim 9 has been cancelled. Claims 12-14 have been added. Claims 1-8 and 10-14 are pending. 

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua L. Pritchett on June 15, 2021.
The application has been amended as follows: 
Claim 11: A lighting control method comprising: detecting, by a vehicle, a current position; acquiring, by the vehicle, area information for designating an area in which a lighting device is to be illuminated and illuminating time period information for designating a time period in which the lighting device is to be illuminated; and illuminating, by the vehicle, the lighting device when the current position is in the area and a current time is in the time period, wherein illuminating the lighting device comprises 
Claim 12: The lighting control method according to claim 1, wherein illuminating the lighting device comprises illuminating the lighting device when a remaining capacity of a battery mounted in the vehicle is equal to or greater than a predetermined remaining capacity.
Claim 13: The lighting control method according to claim 1, wherein illuminating the lighting device comprises illuminating the lighting device when the vehicle is being supplied with electric power from an external power supply.

Claims 1-8 and 10-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
 Regarding Claims 1-6 and 12-13, the cited prior art of record does not teach or fairly suggest a lighting system comprising, along with the other claimed features, a first processor configured to acquire a current position of each of a plurality of vehicles, to extract at least one vehicle of which the current position is in the area from among the plurality of vehicles, and to instruct the at least one extracted vehicle to illuminate the lighting device in the time period, as recited in claim 1.
Regarding Claim 7, the cited prior art of record does not teach or fairly suggest a lighting system comprising, along with the other claimed features, a first processor configured to extract at least one vehicle of which the current position is in the area from among the plurality of vehicles, and to instruct the at least one extracted vehicle to illuminate the lighting device in the time period, and wherein each of the plurality of vehicles includes a second processor configured to notify the information processing device of the current position of the vehicle and to illuminate the lighting device in the designated time period when the vehicle has been instructed by the information processing device.
Regarding Claim 8, applicant amended the claim to include the allowable subject matter indicated in the Non-Final Office action dated on April 15, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a vehicle wherein, along with the other claimed features, the second processor is configured to illuminate the lighting device when a remaining capacity of a battery mounted in the vehicle is equal to or greater than a predetermined remaining capacity or the vehicle is being supplied with electric power from an external power supply.
Regarding Claim 10, the cited prior art of record does not teach or fairly suggest a lighting control method comprising, along with the other claimed steps, a current position of each of a plurality 
Regarding Claims 11 and 14, applicant amended the independent claim to include the allowable subject matter indicated in the Non-Final Office action dated on April 15, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a vehicle wherein, along with the other claimed features, the second processor is configured to illuminate the lighting device when a remaining capacity of a battery mounted in the vehicle is equal to or greater than a predetermined remaining capacity or the vehicle is being supplied with electric power from an external power supply, as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DEDEI K HAMMOND/
Primary Examiner, Art Unit 2896